UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7136



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


COURTNEY FLOYD GREGORY, a/k/a Bobby Lee Graves, a/k/a Deangelo
D. Marsh, a/k/a Marcello N. Williams,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:96-cr-00022-RAJ-1)


Submitted:   September 17, 2008           Decided:   October 3, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Courtney Floyd Gregory, Appellant Pro Se. Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Courtney   Floyd   Gregory   appeals   the   district   court’s

orders denying his motion for reduction of sentence, 18 U.S.C.A.

§ 3582(c) (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Gregory, No. 4:96-cr-00022-

RAJ-1 (E.D. Va. filed Mar. 14, entered Mar. 17,            2008; May 27,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   2